Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-17-00787-CV

       IN THE INTEREST OF O.B. Jr., E.D.C., D.R.C., E.H.C., and T.M.C., Children

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-02169
                         Honorable H. Paul Canales, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Appellant is indigent; no costs are taxed in this appeal.

       SIGNED March 28, 2018.


                                                _____________________________
                                                Patricia O. Alvarez, Justice